Shepley, C. J.
— School districts established as provided by statute, c. 17, are by the twentieth section made bodies corporate with certain powers. If there could be school districts not so formed, they would not be bodies corporate. Nor would they have the powers conferred upon them.
The inhabitants of the town only, at their annual meeting, ■ *397can determine the number and limits of their school districts, and divide and discontinue them, and annex one of them to another. They cannot delegate this power to others. Nor will the appointment of an agent for a school district, which has no existence, create one.
By the Act approved on July 31, 1847, c. 25, <§> 3, a school district is authorized “ to join with one or more other school districts for the purpose of uniting the more advanced scholars of each district in one school.”
The existing districts, which should so join, were not intended to be, and they were not abolished. They were to continue for the instruction of their own scholars, and for the appropriation of such portion of their school money for the instruction of the united and more advanced scholars as such scholars would be entitled per capita to draw.
No power to form a new district composed of those thus joining was conferred upon them. If one might be so formed, school districts could be formed without any vote or act of the inhabitants of the town ; and the number of the districts in a town might be nearly doubled without its vote or authority. It is not perceived, that there can be any necessity for a construction, that worrld authorize a new district to be formed and another school-house to be built. School districts, that would join for such purposes, might not have been expected to have occasion to use their school-houses during the whole year for the instruction of other scholars. If there be any omission to authorize a place to be provided for the instruction of the scholars more advanced, this Court is not authorized to supply the defect.
The assessors of towns are relieved from liability for making assessments by the provisions of the statute c. 14, § 56, as amended, only when they are “ required by law to assess any tax upon any school district.” When there is no school district, which can vote to raise the money, the assessors cannot be required by law to assess a tax on persons, who are not members of such a corporation as attempts to order the assessment.
*398The records of the town would inform the assessors, whether such a school district existed.
Defendants defaulted. —
Judgment by agreement for $30.
Tenney, Rice, Appleton and Hathaway, J. J., concurred.